Citation Nr: 1745497	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether it was proper for the January 2017 rating decision to severe service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars (also claimed as back injury and arthritis due to spinal fusions surgery) on the basis of clear and unmistakable error (CUE).

2.  Whether it was proper for the January 2017 rating decision to severe service connection for right lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition) on the basis of CUE.

3.  Whether it was proper for the January 2017 rating decision to severe service connection for left lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition) on the basis of CUE.

4.  Entitlement to an evaluation in excess of 20 percent for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars (also claimed as back injury and arthritis due to spinal fusions surgery).  

5.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

6.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for right upper extremity cervical radiculopathy (claimed as bilateral upper extremities).

9.  Entitlement to service connection for left upper extremity cervical radiculopathy (claimed as bilateral upper extremities).

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), claimed as secondary to pain medication.

12.  Entitlement to service connection for traumatic brain injury (TBI).

13.  Entitlement to service connection for depressive and anxiety disorders (claimed as psychological/depression/anxiety).

14.  Entitlement to an effective date earlier than March 20, 2013, for the grant of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars (also claimed as back injury and arthritis due to spinal fusions surgery).

15.  Entitlement to an effective date earlier than March 20, 2013, for the grant of service connection for right lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

16.  Entitlement to an effective date earlier than March 20, 2013, for the grant of service connection for left lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

17.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  It is also on appeal from a March 2015 rating decision of the VA RO in Waco, Texas, and a January 2017 rating decision of the VA RO in Cleveland, Ohio.  Jurisdiction is presently with the VA RO in Cleveland, Ohio.  
The Veteran attended a February 2017 Board videoconference hearing on all issues involved in the present appeal, except for the issues that were the subject of the January 2017 rating decision.  In regard to those issues, the Veteran was scheduled for an August 2017 hearing.  However, following a pre-hearing teleconference, the Veteran's representative submitted a written statement waiving the Veteran's right to a Board hearing as well as an Informal Hearing Presentation.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704e (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.

The issues of entitlement to service connection for right and left cervical radiculopathy (claimed as bilateral upper extremities), headaches, gastrointestinal disability, to include IBS, claimed as secondary to pain medication, and TBI are addressed in the REMAND portion of the decision below along with the claims for increased ratings for the Veteran's low back and right and left lower extremity radiculopathy.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2013 rating decision awarded service connection for lumbar spine intervertebral disc disorder with myelopathy, with status post surgical scars.

2.  A November 2013 rating decision awarded service connection for right lower extremity radiculopathy.

3.  A November 2013 rating decision awarded service connection for left lower extremity radiculopathy.

4.  In a January 2017 rating decision, the RO severed service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, effective April 1, 2017, on the basis that the award of service connection for that disability contained CUE.

5.  In a January 2017 rating decision, the RO severed service connection for right lower extremity radiculopathy, effective April 1, 2017, on the basis that the award of service connection for that disability contained CUE.

6.  In a January 2017 rating decision, the RO severed service connection for left lower extremity radiculopathy, effective April 1, 2017, on the basis that the award of service connection for that disability contained CUE.

7.  The evidence of record does not show that the RO's award of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, in November 2013 contained CUE.

8.  The evidence of record does not show that the RO's award of service connection for the right lower extremity radiculopathy in November 2013 contained CUE.

9.  The evidence of record does not show that the RO's award of service connection for left lower extremity radiculopathy in November 2013 contained CUE.

10.  The Veteran filed an informal claim for service connection for a lumbar spine disorder in July 2010; he did not submit a formal claim at that time.

11.  The Veteran filed an informal claim for service connection for right lower extremity radiculopathy in July 2010; he did not submit a formal claim at that time.

12.  The Veteran filed an informal claim for service connection for left lower extremity radiculopathy in July 2010; he did not submit a formal claim at that time.

13.  On March 20, 2013, the Veteran filed a formal claim on VA Form 21-526, claiming entitlement to service connection for disabilities involving the spine and right and left lower extremities.  

14.  The Veteran does not have a hearing loss disability of either ear as defined by VA law and regulations.

15.  The Veteran's major depressive disorder is related to his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.


CONCLUSIONS OF LAW

1.  The severance of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, was not proper; restoration of service connection for this disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.105 (d), 3.303 (2016).

2.  The severance of service connection for right lower extremity radiculopathy was not proper; restoration of service connection for this disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.105 (d), 3.303 (2016).

3.  The severance of service connection for left lower extremity radiculopathy was not proper; restoration of service connection for this disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.105 (d), 3.303 (2016).

4.  The criteria for an effective date earlier than March 20, 2013, for the grant of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars (also claimed as back injury and arthritis due to spinal fusions surgery), have not been met as a matter of law.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).

5.  The criteria for an effective date earlier than March 20, 2013, for the grant of service connection for right lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition), have not been met as a matter of law.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).

6.  The criteria for an effective date earlier than March 20, 2013, for the grant of service connection for left lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition), have not been met as a matter of law.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).

7.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss, an organic disease of the nervous system, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

8.  Major depressive disorder is proximately due to or the result of the Veteran's service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and taken appropriate action based on the evidence of record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


I.  Severance of Service Connection for the Lumbar Spine and Right and Left Leg Disabilities

Law and Regulations

In order to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards.  38 C.F.R. § 3.105(d).  The evidentiary standard for CUE has been analyzed in a number of the Court's opinions.  Most of these address the appeals of claimants seeking a finding of CUE in a past denial of benefits.  However, the Court has held that the standard is equally applicable to VA where the issue is severance of service connection based on CUE.  Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."). 

There is a three-part test to determine whether a prior decision is the product of CUE:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998). 

The Court has clarified that although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

Facts and Discussion

The basis of the RO's severance of service connection in January 2017 for the Veteran's lumbar spine disability and right and left lower extremity radiculopathy is that the correct facts were not known to the fact finder (RO) at the time that the RO granted service connection in November 2013 and, therefore, there was CUE in the grant.  The RO was referring to evidence of a post service work-related back injury that the Veteran sustained in July 1992, as well as two motor vehicle accidents that he was involved in in July 2013 and May 2015.  However, as the Veteran's representative pointed out in written argument, the correct facts were before the RO in November 2013.  In this regard, the RO received numerous records from the Woodbridge Orthopedic and Spine Center in June 2013, some of which document the motor vehicle accidents and the work-related back injury in July 1992.  They include a January 1993 entry from Dr. Lowe who reported that the Veteran injured his back while working as a hospital orderly in July 1992, and a July 1992 entry that the Veteran was in his usual state of good health until injuring himself at work in July 1992.  

The evidence in November 2013 also includes the positive nexus opinion of a QTC examiner in July 2013 who opined that the Veteran's degenerative disease of the thoracic spine and surgical changes in the lumbar spine indicated surgical treatment of disc disease which could be related to his back injury while in service.  The examiner said that it was well documented in the medical records that the Veteran was having significant issues with his lower back not long after his active duty service.  He also opined that the radiculopathy of the Veteran's right and left lower extremities was at least as likely as not related to service.  He said that he had reviewed the Veteran's claims file in conjunction with the examination and he specifically reported reviewing the records from Woodbridge Orthopedic and Spine Center.  

As is indicated above, in determining whether a decision granting service connection was the product of CUE for the purpose of severing service connection, § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340 (1997).

Thus, the RO did not err in considering the May 2015 opinion of a VA examiner who disagreed with the July 2013 QTC examiner and said that it was "abundantly clear" from a review of the medical records that the Veteran's current lumbar condition was caused by his three post service episodes of trauma and not his in-service history of coccyx fracture and pilonidal cyst.  However, the RO's severance of service connection following the May 2015 VA medical opinion essentially comes down to a disagreement in how the facts were weighed after considering the subsequently acquired evidence.  This is so since the May 2015 VA examiner's opinion is based on the same facts that were before the QTC examiner in July 2013.  The May 2015 VA examiner simply came to a different conclusion than the July 2013 QTC examiner.  Simply to find CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

In short, it cannot be said that either the correct facts, as they were known at the time, were not before the adjudicator in November 2013 or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Thus, as the November 2013 rating decision that granted service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, and right and left lower extremity radiculopathy did not contain clear and unmistakable error, the severance of service connection for these disabilities was improper.  Consequently, restoration of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with surgical scars, and for right and left lower extremity radiculopathy, is warranted.  See 38 C.F.R. § 3.105(d).
II.  Earlier Effective Date for the Award of Service Connection for the Lumbar Spine and Right and Left Leg Disabilities

Law and Regulations

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by such regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulation "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); see Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefits sought.  38 C.F.R. § 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, application form will be forwarded to the claimant for execution.  Id.  If received within 1 year from the date that it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


Facts and Discussion

In July 2010, the AOJ received a number of medical record release forms (VA Forms 21-4142) that the Veteran signed authorizing the release of treatment records relating to various disabilities, including the Veteran's lumbar spine and lower extremity disabilities.  The Veteran reported on some of these forms that he initially injured his back in service.  

In a letter dated in November 2010, the AOJ informed the Veteran that it received the VA Forms 21-4142 for service-connected compensation benefits and went on to inform him that his claim was substantially incomplete because it did not contain an original VA Form 21-526 with a signature.  The AOJ explained that without his signature and his application, the AOJ could not continue to process his claim.  The AOJ further informed the Veteran that it was sending him an application along with a self-addressed, postage paid envelope.  The AOJ advised the Veteran to complete, sign, and return the form as soon as possible so that the AOJ could address his claimed issues.

The AOJ did not thereafter receive a completed and signed formal application (VA Form 21-526) until March 20, 2013.  

The Veteran's representative asserts that VA's receipt of VA Form 21-526 was sufficient to preserve July 2010 as the date of claim under 38 C.F.R. § 3.155, regardless of whether the form was signed at that time or at some later date.  Thus, he appears to be indicating that the Veteran initially filed VA Form 21-526 in July 2010 which he did not.  Rather, in July 2010, the Veteran submitted the authorization for medical record release forms (VA Form 21-4142) which the AOJ construed as informal claims for service connection.  This is indeed consistent with the AOJ's November 17, 2010, letter notifying the Veteran that it had received the VA Forms 21-4142, but that without an original VA Form 21-526 with a signature, his claim was substantially incomplete and could not be further processed.  The AOJ further informed the Veteran that failure to submit a substantially complete application within one year of the date of the notice may result in no benefit being paid or furnished by reason of this application.

The Veteran testified at a Decision Review Officer hearing in April 2014 that he showed the November 17, 2010, letter to a Veterans Service Officer who was helping him with his claim at that time (L.C.) and that she told him that he had submitted everything that he had to.  He also testified that he submitted a copy of the email showing their exchange.  However, the date of the email exchange on file, November 11, 2010, is prior to the date of the November 17, 2010, letter.  Thus, it does not appear that the November 17, 2010, letter was the subject of the email exchange.  In any event, VA did not receive a formal application for benefits for the Veteran's lumbar spine and lower extremity disabilities until March 20, 2013.  See VA Form 21-526 dated in March 2013.  Thus, as this formal application was not received within one year from the November 17, 2010, VA notification letter, the effective date, as a matter of law, cannot be the date that the informal claim was filed.  Rather, it is appropriately March 20, 2013, which is the date of the formal application.

At the February 2017 Board hearing the Veteran's representative's raised the doctrine of equitable tolling due to the Veteran's reliance on the information that he received from the Veterans Service Officer in November 2010.  That is, he asserted that the Veteran relied to his detriment on her report that his application for VA benefits was complete.  In Irwin v. Department of Veterans Affairs, 111 S.Ct. 453, 458 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id at 457. 

The above notwithstanding, equitable tolling has been held to be inapplicable to issues like this one involving effective dates under 38 U.S.C.A. § 5110.  In Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).

Having determined that March 20, 2013, is the date of claim, the next determination is the date that entitlement arose.  In this regard, it is clear from the record that the date that entitlement arose is the July 2013 QTC examination report relating the Veteran's lumbar spine invertebral disc disorder with myelopathy and bilateral lower extremity radiculopathy to service.  It follows that the effective date for the award of service connection for these disabilities can certainly be no earlier than March 20, 2013, since regulations provide that it is the later date of claim or when entitlement arose (emphasis added).  38 C.F.R. § 3.400 (b)(2).  

III.  Service Connection Claims 

A.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

To establish a right to service connection for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions listed in 38 C.F.R. §§ 3.307 and 3.309). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including sensorineural hearing loss, as an organic disease of the nervous system, and psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may alternatively be established on a secondary basis.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately due to or caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



B.  Bilateral Hearing Loss

As noted above, to establish service connection for a claimed disability, the evidence must show that the Veteran has the disability(ies) that he claims.  In this case, the Veteran is claiming a bilateral hearing loss disability.  However, a hearing impairment for VA purposes requires is not shown by the evidence.  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

In the instant case, the Veteran's service treatment records note that he had eustachian tube dysfunction prior to service in 1982.  They also show that he was treated for otitis media in December 1987 which resolved.  They do not show that he complained of or was treated for hearing problems.  Audiological findings in service from September 1985 to August 1988 revealed puretone threshold levels ranging from 0 to 20 decibels in each ear at 500, 1000, 2000, 3000 and 4000 Hertz.  

On an authorized QTC audiological evaluation in July 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
30
LEFT
15
15
10
20
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.

It is evident from the evidence above that hearing loss disability was not "noted" during service or within one year of separation.  Furthermore, the objective evidence establishes that the Veteran did not have characteristic manifestations of the disease during service.  38 C.F.R. § 3.303(b).

Moreover, the medical evidence does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  That is, per the July 2013 QTC audiological examination report, auditory thresholds in frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were all under 26 decibels and speech recognition scores using the Maryland CNC test were 94 percent or greater.  38 C.F.R. § 3.385. 

There is no contrary medical evidence on file.  In particular, there are no post-service outpatient treatment or other medical records which document the claimed bilateral hearing loss disability at any time point during the duration of this appeal.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107 (a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits). 

The Veteran is competent to report a decrease in his hearing acuity.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as noted above, the objective evidence does not contain the required audiological findings consistent with a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the Veteran, as a lay person, is not competent to opine that any current hearing impairment rises to the level of disability as contemplated by VA regulations.  That is, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render audiometric opinions or findings and there are no Jandreau exceptions. 

In the absence of a diagnosed hearing loss disability that meets the requirements of 38 C.F.R. § 3.385, service connection may not be granted.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F. 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, Shedden element one has not been met as to the Veteran's hearing loss claim, and it fails on this basis alone.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b).

C.  Depression and Anxiety Disorders

The Veteran's service treatment records do not show complaints or diagnoses of a psychiatric nature, nor is he contending as much.  Rather, he asserts that he has depression and anxiety related to chronic pain from his service-connected lumbar spine disability.  

As noted above, the Veteran is service connected for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.  He has undergone numerous surgeries related to this disability and has been in receipt of disability benefits from the Social Security Administration (SSA) since July 1992 for status post spinal fusion times two and for degeneration of lumbar disc.  He has also been diagnosed as having chronic pain syndrome in addition to major depressive disorder.  Thus, the issue comes down to whether his recurrent depressive disorder is proximately due to or the result of his service-connected lumbar spine disability.  38 C.F.R. §§ 3.303, 3.310.

SSA records on file show that the Veteran underwent a private psychiatric evaluation in August 1993 in order to assess whether psychological factors were impacting his recovery from back surgery the prior year.  The examiner reported that clinical examination was "consistent with the differential diagnosis of a depressive disorder, psychological factors affecting physical condition, somatoform pain disorder, and no mental disorder."  He went on to state that the specific diagnosis was very dependent on the Veteran's orthopedic assessment.  He also reported that he agreed with the Veteran's request for mental health treatment in the short term to help him deal with his physical disabilities, but that a more effective intervention would be his participation in a pain rehabilitation program.  While this opinion does not directly address the question of service connection on a secondary basis between the Veteran's depressive disorder and low back disability using the "at least as likely as not" standard, it at the very least establishes a medical link between the two disabilities.  

Moreover, in May 2014, a private examiner who holds a PhD degree, and is a fellow, international society for the study of trauma and dissociation, completed a VA medical disability questionnaire diagnosing the Veteran as having major depressive disorder.  On a subsequent questionnaire in June 2014, the same examiner opined that the Veteran's "claimed disorder" was at least as likely as not incurred in or caused by the in-service event, injury or illness.  He explained that the Veteran had extensive physical injuries that were recurrent in nature and were related to service and that the Veteran was suffering from high levels of depression.

VA outpatient records similarly support a link between the Veteran's physical pain from his low back disability and depression.  In this regard, LCM documents include a January 2011 VA outpatient record noting that the veteran had depression and anxiety that was mostly secondary to multiple spinal surgeries, chronic pain, and limited mobility.  In addition, VA outpatient records in November 2014 and December 2014 reflect the Veteran's request for psychotherapy in order to address his depression and anxiety secondary to chronic pain and medical disability.  While the record shows that the Veteran suffers from additional pain-inducing disabilities that are not service connected, to include fibromyalgia, the Board finds that the pain from the Veteran's low back disability alone is sufficient to satisfy the criteria under 38 C.F.R. § 3.310.      

Thus, in light of the evidence outlined above establishing a link between the Veteran's major depressive disorder and service-connected lumbar spine disability and the lack of any evidence to the contrary, the Board finds that the weight of evidence supports granting service connection for major depressive disorder, as proximately due to his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.  38 C.F.R. § 3.310.

	(CONTINUED ON NEXT PAGE)


ORDER

As severance of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars was improper, service connection for this disability is restored.

As severance of service connection for right lower extremity radiculopathy was improper, service connection for this disability is restored.

As severance of service connection for left lower extremity radiculopathy was improper, service connection for this disability is restored.

An effective date earlier than March 20, 2013, for the award of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars is not warranted, and the appeal is denied.

An effective date earlier than March 20, 2013, for the award of service connection for right lower extremity radiculopathy is not warranted, and the appeal is denied.

An effective date earlier than March 20, 2013, for the award of service connection for left lower extremity radiculopathy is not warranted, and the appeal is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for major depressive disorder, secondary to service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, is granted.


REMAND

Lumbar Spine and Right and Left Lower Extremity Radiculopathy Disabilities

Now that service connection has been restored for lumbar spine intervertebral disc syndrome, with myelopathy, with status post surgical scars, as well as for right and left lower extremity radiculopathy, the Veteran should be afforded a contemporaneous examination in order to assess the present severity of these disabilities.  In this regard, the record shows that the Veteran was last evaluated for his service-connected low back and right and left lower radiculopathy disabilities in July 2013.  See July 2013 QTC examination report.  Since that time the Veteran has continued to receive VA treatment for ongoing low back and lower extremity radiculopathy problems, including complaints of pain.  In May 2017, he was assessed at a VA outpatient clinic visit as having "severe degenerative disc disease".  This evidence suggests a worsening of the Veteran's lumbar spine disability.

Accordingly, a remand is necessary in order to afford the Veteran a contemporaneous neurological examination so that the current severity of his service-connected lumbar spine and right and left lower extremity radiculopathy can be properly assessed.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Right and Left Cervical Radiculopathy

The Veteran's claim for service connection for right and left cervical radiculopathy was denied on the basis that these disabilities were first manifested years after service and are not otherwise related to service.  Records show that the Veteran was first treated for cervical complaints by private providers in 1998 and 1999.  Some of these records relate the Veteran's cervical problems diagnosed by electromyogram in December 1998 as proximal upper cervical radiculopathy, to an automobile accident that he was reportedly involved in in September 1998 causing severe whiplash.  Nevertheless, in light of the Veteran's assertions that his cervical radiculopathy is secondary to his service-connected lumbar spine disability, the AOJ obtained a medical opinion in July 2013 which negated a nexus between the Veteran's cervical radiculopathy and service-connected lumbar spine disability.  However, this opinion did not address the possibility of the Veteran's cervical disability being aggravated by his service-connected lumbar spine disability.  That is, the examiner did not address the question of whether the Veteran has additional disability resulting from aggravation of the right and left cervical radiculopathy by the service-connected low back disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, further medical development is needed.

Digestive Issues/IBS

The Veteran asserts that his gastric issues/irritable bowel syndrome are/is secondary to the pain medication that he takes for his back disability.  

Private treatment records show that the Veteran was seen in May 2013 with a six month history of gastrointestinal discomfort. He was assessed as having acute gastritis.  During a follow up visit in September 2013, his gastritis was found to be improved and he was noted to likely have IBS.  Subsequent VA outpatient records show that the Veteran reported in August 2016 that his gastrointestinal symptoms had "normalized" since he eliminated dairy from his diet.  They also show that in April 2017 he complained of crampy abdominal pain and diarrhea.  

In light of the documented gastrointestinal symptoms outlined above and the Veteran's assertions relating his GI problems to pain medication for his service-connected low back disability, he should be afforded a VA examination in order to clarify the nature and etiology of his claimed digestive issues/IBS.  38 U.S.C.A. § 5103A(d).

TBI

The Veteran's medical treatment records relate TBI to a motor vehicle accident that the Veteran was involved in in 2005.  However, there is also evidence relating a component of this injury to the Veteran's surgeries.  More specifically, there is a September 2013 VA outpatient record which states that the Veteran's cognitive TBI diagnosis was a combination of surgery, accidents, fevers and the 2005 car accident.  Thus, in light of the restoration of his service-connected lumbar spine disability and associated surgeries, medical clarification as to a link between the Veteran's back disability and cognitive TBI should be obtained.  38 U.S.C.A. § 5103A(d).

Headaches

Medical clarification is also required with respect to the Veteran's claim for service connection for headaches.  In this regard, the Veteran testified before the Board in February 2017 that his headaches are related to his back pain.  However, various headache etiologies are noted in his treatment records including as due to temporomandibular joint disorder caused by a September 1998 motor vehicle accident, and as due to muscle contractions.  Moreover, there is evidence suggesting that the Veteran's headaches are components of his TBI and cervical radiculopathy.  Accordingly, the Veteran should be afforded a VA examination in order to assess the nature and etiology of his headaches.  38 U.S.C.A. § 5103A(d).

TDIU

Due to the potential impact that the pending increased rating claims and service connection claims may have on the Veteran's claim for a TDIU, the issue of TDIU is deferred pending resolution of the remaining pending issues.

Lastly, the Veteran's claims file should be updated with any outstanding treatment records that pertain to the issues that are the subject of this remand, to include VA treatment records dated from June 2016 to the present.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records that pertain to the issues on appeal, to include VA treatment records dated from June 2016 to the present.

2.  Afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, and right and left lower extremity radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disorder and right and left lower extremity radiculopathy under the rating criteria.  This should include range of motion of the lumbar spine in degrees and an indication as to whether there is any form of ankyloses. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's lumbar spine and the opposing undamaged joints if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

3.  Afford the Veteran a VA examination to assess the nature and etiology of his right and left cervical radiculopathy, claimed as secondary to his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.  Following an examination of the Veteran and review of his VBMS and LCM folders, the examiner is asked to offer an opinion regarding the following question:

a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and left cervical radiculopathy is related to service or is proximately due to or the result of his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.

b) Is it at least as likely as not that the Veteran's right and left cervical radiculopathy is aggravated beyond the normal progress by his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examination report should include a complete rationale for all opinions expressed.

4.  Afford the Veteran a VA examination for his claimed gastric issues/IBS, claimed as secondary to pain medication for his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.  Following an examination of the Veteran and review of his VBMS and LCM folders, the examiner is asked to offer opinions for the following questions:

a) Clarify the diagnosis(es) related to the Veteran's claimed gastric issues/IBS.

b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gastrointestinal diagnoses(is) are/is related to service or are/is proximately due to or the result of his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, to include from pain medication.

b) Is it at least as likely as not that the Veteran's gastrointestinal diagnoses(es) are/is aggravated beyond the normal progress by his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, to include from pain medication.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examination report should include a complete rationale for all opinions expressed.

5.  Afford the Veteran a VA examination for his claimed TBI and headaches, claimed as secondary to his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars.  Following an examination of the Veteran and review of his VBMS and LCM folders, the examiner is asked to offer opinions for the following questions:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed headaches and/or TBI is/are related to service or are proximately due to or the result of his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, to include from his back surgeries.

b)  Is it at least as likely as not that the Veteran's headaches and/or TBI is/are aggravated beyond the normal progress by his service-connected lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars, to include from his back surgeries.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examination report should include a complete rationale for all opinions expressed.

6.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notices scheduling the examinations were sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

7.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

8.  Thereafter, the case should again be reviewed by the AOJ.  If the any benefit being sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


